



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Brown, 2017 ONCA 694

DATE: 20170907

DOCKET: C63414

Watt, Epstein and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

William Brown

Appellant

Jessica Abou-Eid, for the appellant

Katherine Beaudoin, for the respondent

Heard and released orally: September 5, 2017

On appeal from the conviction entered on August 28, 2015
    by Justice Judith C. Beaman of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant was convicted of several offences arising out of his
    conduct at a business premises owned and operated by his father. He appeals his
    convictions only.

[2]

A brief description of the circumstances in which the offences are alleged
    to have been committed will provide the background necessary to appreciate the
    ground of appeal advanced.

[3]

One day in June, the appellant arrived at his fathers business premises
    in an agitated state. He demanded to see his father who was not then present.
    He directed his fathers business partner to contact his father and have him
    come to the store immediately. He also directed the business partner to get
    everybody else out of the store. The partner complied.

[4]

The business partner led the appellant outside of the business, locked
    the door behind him and called the appellants father on a cellphone. When the
    business partner handed the appellant the phone, an angry conversation between
    the appellant and his father followed. The business partner then cautioned the
    appellants father about coming to the store. The appellant tapped his waist
    area and made a gesture that led the business partner to believe that he was
    armed. The partner saw a glimpse of something silver as the appellant tapped
    his waist. He sent a text to the appellants father about his observation and
    the need for caution.

[5]

Unable to reason with the appellant, the business partner walked away.
    Within minutes, police arrived. The appellant walked around the front corner of
    the building. He was arrested and searched. No weapons. No phone. No keys. No
    metal objects were found during this search.

[6]

At the rear of the building, police found a loaded silver handgun, under
    the bough of a tree but the weapon was otherwise uncovered.

[7]

The appellant advances what we regard as a single ground of appeal, and
    that is that the verdict rendered by the trial judge is unreasonable and cannot
    be supported by the evidence adduced at trial.

[8]

The case against the appellant was circumstantial in nature. The trial
    judge acknowledged this reality of the case for the Crown. As she was required
    to do, she considered the evidence as a whole. Having done so, she concluded, as
    she was entitled to do, that the evidence met the standard of proof required of
    Crown.

[9]

We are satisfied that this is a case in which the trier of fact, acting
    judicially, could reasonably be satisfied that the appellants guilt was the
    only reasonable conclusion on the totality of the evidence adduced at trial. It
    follows that the argument that the verdict is unreasonable fails.

[10]

The appeal from conviction is dismissed.

David Watt J.A.

Gloria Epstein J.A.

David Brown J.A.


